849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Nathaniel RANDOLPH, Petitioner-Appellant,v.David A. GARRAGHTY, Warden;  Attorney General of Virginia,Respondents- Appellees.
No. 88-6022.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  May 27, 1988.

Marvin Nathaniel Randolph, appellant pro se.
Katherine Baldwin Toone (Office of the Attorney General), for appellees.
Before DONALD RUSSELL, K.K. HALL and ERVIN, Circuit Judges.
PER CURIAM:


1
Marvin Nathaniel Randolph seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Randolph v. Garraghty, C/A No. 87-647-R (E.D.Va. Mar. 31, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.